Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendments filed on 4/8/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-2, 4-12, 14-20 are pending in this Office Action. Claims 1, 11 are independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, as amended, recite “the data structure further comprising a plurality of combinations of potential values for the one or more request attributes, each of the plurality of combinations being mapped to one of the plurality of stored procedures, the selected stored the request attributes that correspond to one of the plurality of combinations of potential values for the application identifier, the application version identifier, and the logical identifier”. Since “one or more request attributes” is seen as “one request attribute”, it is unclear how “a plurality of combinations” is performed on “one attribute”, if only one identifier (the application identifier, the application version identifier, or the logical identifier) is used to select a stored procedure. In addition, there is insufficient antecedent basis for limitation “the request attributes” in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-12, 14-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. (US 2005/0246717, hereinafter Poole) further in view of   Bennett et al. (US 2006/0075398, hereinafter Bennett) and Shisler et al. (US 7,085,803, hereinafter Shisler).


As to Claim 1, Poole teaches A method comprising: 
storing a data structure comprising a mapping between one or more request attributes and a plurality of stored procedures, each stored procedure including both an operation to be performed and a database location on which the operation is to be performed (Poole Abstract , Para. 0012, 0065, predefining a stored procedure to be invoked upon receiving a client request for a particular Web service, translate incoming client requests into stored procedure calls, complete with database features, e.g., authentication, mapping, and the like);
receiving, by a server system from an application, a request including a logical identifier, wherein the request is database-agnostic in not conforming to any particular database protocol (Poole Abstract, Para. 0008, 0065, 0115, 0137, 0188, receiving an incoming request from a particular client with user ID, e.g. logical identifier, for the particular Web service; A database management system or DBMS is typically provided as a software cushion or layer. In essence, the DBMS shields the database user from knowing or even caring about the underlying hardware-level details. Typically, all requests from users for access to the data are processed by the DBMS. For example, information may be added or removed from data files, information retrieved from or updated in such files, and so forth, all without user knowledge of the underlying system implementation. The invention is not limited to the currently preferred embodiment focuses on servicing HTTP requests, those skilled in the art will appreciate that the system may be easily modified to support other similar protocols, such as FTP, telnet, or the like, e.g. not conforming to any particular database protocol);
extracting, by the server system, an application identifier and an application version identifier from the request; accessing, by the server system, the data structure to determine a selected stored procedure of the plurality of stored procedures, the data structure further comprising a plurality of combinations of potential values for the one or more request attributes, each of the plurality of combinations being mapped to one of the plurality of stored procedures, the selected stored procedure being determined based the request attributes that correspond to one of the plurality of combinations of potential values for the application identifier, the application version identifier, and the logical identifier (Poole Abstract, Para. 0012, 0065,  0076, 0116, 0136, The system includes a mapping table that maps a given client request to a particular stored procedure call(s), predefining a stored procedure to be invoked upon receiving a client request for a particular Web service with a particular "identifier", e.g. application identifier; receiving an incoming request from a particular client for the particular Web service; in response to the incoming request, identifying the stored procedure that is predefined for the particular Web service; Note: combination of potential value merely requires one attribute values, such as  application identifier).
submitting, by the server system, to a batch loading module, a request to execute the selected stored procedure to obtain a result of the operation of the selected stored procedure (Para. 0013, 0070, an HTTP server for parsing and validating the incoming request then passes the request to the HTTP request layer, which performs the bulk of the processing,  i.e. a loading module,  program logic is loaded from the removable storage or fixed storage into the main (RAM) memory, for execution);
executing, by the batch loading module, the selected stored procedure,; and returning, by the server system, the result of the operation to the application (Poole Para. 
Poole does not explicitly teaches “an application version identifier”, “one of combinations of potential values for the application identifier, the application version identifier, and the logical identifier”, “batch module”.
Bennett explicitly teaches “an application version identifier”, “one of combinations of potential values for the application identifier, the application version identifier, and the logical identifier” (Bennett Fig. 5, Abstract, Para. 0011, 0016, 0060, 0077, use of a plurality of methods to maintain variable argument lists for stored procedures, allowing for multiple versioning of the same software using application identifier and version number, uses versioning of stored procedures by using a version number and application string to provide the appropriate data access, e.g. select a stored procedure based on application identifier and version identifier.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poole with the teachings of Bennett to provides a technique or techniques to use a plurality of attributes that can be used to determine at the time of access to a data center as to which version(s) of software to present to an end user. (Bennett Para. 0009, 0023).

In addition, Shisler discloses a batch processing engine (Abstract, col. 2, lines 24-32, a batch processing engine includes a design tool subsystem operable on a client computer that creates a set of specifications in response to user input. The batch processing engine is implemented in part by middleware). It would have been obvious to one of ordinary skill in the Poole with the teachings of Shisler to permit an application resident on a client computer to specify processing to be performed by one or more of the computers connected to the network, regardless of the platform type of such computers (Shisler Abstract).

As to Claim 2, Poole as modified teaches The method of claim 1, wherein the application is executing on a computer remote from the server system (Poole Fig. 3). 

As to Claim 4, Poole as modified teaches The method of claim 1, wherein the stored procedure performs no other function than to return a data table (Poole Para. 0012, 0053). 

As to Claim 5, Poole as modified teaches The method of claim 1, wherein the stored procedure performs a filtering function with respect to a data set and returns a filtered data set resulting from the filtering function (Poole Para. 0116; Bennett Para. 0081). 

As to Claim 6, Poole as modified teaches The method of claim 1, comprising: extracting, by the server system, a user identifier, from the request; authenticating, by the user system, the user identifier with respect to the logical identifier; and executing, by the server system, the procedure to obtain the result of the operation in response to authenticating the user identifier with respect to the logical identifier (Poole Para. 0085, 0116, 0137). 

Poole as modified teaches The method of claim 1, wherein executing, by the server system, the procedure to obtain the result of the operation comprises: executing native database operations with respect to a database server (Poole Para. 0116). 

As to Claim 8, Poole as modified teaches The method of claim 1, wherein the result of the operation is a data table including a plurality of entries; and wherein returning, by the server system, the result of the operation to the application comprises: transforming, by the server system, each entry of the plurality of entries into a key-value pair; and returning, by the server system, the key-value pairs of the plurality of entries to the application (Poole Para. 0065, 0072, format the result set into a SOAP response; Bennett Para. 0121). 

As to Claim 9, Poole as modified teaches The method of claim 1, wherein returning the key-value pairs to the application comprises packaging the key-value pairs into an object and returning the object to the application (Poole 0065, 0072, format the result set into a SOAP response; Bennett Para. 0121). 

As to Claim 10, Poole as modified teaches The method of claim 9, wherein the object is at least one of JAVASCRIPT object notation (JSON) object and an extensible markup language (XML) object (Poole Para. 0033, 0080; Bennett Para. 0073). 


As to claim 11, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.




Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 112 Rejection 
	Applicant's arguments have been fully considered
In response to Applicant’s arguments, it is submitted the amendment filed on 4/8/2021 raises new issues; see above for detail.

Response to remarks on 35 U.S.C. § 103 Rejection 
Applicant’s arguments with respect to claims 1, 11 have been considered, however, they are directed to new limitations that have been addressed in the citation of the detailed office action as discussed above.

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        4/28/2021